DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
2.	Claim(s) 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on June 24, 2022 for claims 1-14 and 21-28.
	The Applicant argues, see Page 9 and 12 states “Applicant respectfully submits 1) that there would be no serious burden on the Examiner if a restriction is not required; and 2) that the restriction requirement is improper.”
The species are independent or distinct because they contain non-obvious variations regarding system(s) executing one or more processing method(s) for performing association of a subset(s) of SSBs based on one or more timing advance (TA) parameter(s).
 First, the elected claims are directed to a UE, a first base station, and method for wireless communication (Fig(s).5 and 6) comprising “transmit, to a user equipment (UE), a synchronization signal block (SSB) based at least in part on a determination that the SSB is included in a timing advance group (TAG) that includes a first subset of SSBs of a first set of SSBs associated with the first base station and a second subset of SSBs of a second set of SSBs associated with a second base station;” (see Applicant’s specification Paragraph(s) [0084]) 
Second, the non-elected invention claims are directed to a first base station for wireless communication (Fig(s).7) comprising “… transmit, to a user equipment (UE), a timing advance group (TAG) configuration that indicates that a TAG includes a first subset of SSBs of a first set of SSBs associated with the first base station and a second subset of SSBs of a second set of SSBs associated with a second base station;
transmit, to the UE, an indication of a timing advance (TA) threshold, wherein the TAG includes the second set of SSBs based at least in part on a determination that a TA from the first base station satisfies the TA threshold.” (see Applicant’s specification Paragraph(s) [0095]-[0096]). 
Therefore in order to properly reject the claims, the examiner would have to implement separate searches to find prior art for one or more processing method(s) for performing association of a subset(s) of SSBs based on one or more timing advance (TA) parameter(s) as stated in the claims of the elected and non-elected set of claims of the instant application. The requirement is still deemed proper and is therefore made FINAL.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, 21, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (U.S. Patent Application Publication # 2020/0196216 A1) in view of Zhang (U.S. Patent Application Publication # 2021/0289461 A1).
Regarding claim 1, Hui et al. teach a user equipment (UE) for wireless communication (Fig.3 @ 10; Fig.6 @ 620), comprising: 
a memory (Fig.6 @ 622) ; and 
one or more processors (Fig.6 @ 621), coupled to the memory (Fig.6 @ 622), configured to: 
receive, from a network entity (read as RRH(s)), a synchronization signal block (SSB) based at least in part on a determination that the SSB is included in a communication (read as TX beam) that includes a first subset of SSBs of a first set of SSBs associated with the first network entity (read as RRH 1) and a second subset of SSBs of a second set of SSBs associated with a network entity (read as RRH 2) (read as “the TE may receive a synchronization signal block (SSB) transmitted on a Tx beam of different RRHs.” (Fig.6 @ 623; Paragraph [0059]) Further, “The TE of the train 10 may assume that all RRHs are in a spatial quasi co-located (QCL'ed) and all Tx beam from different RRHs are transmitted from the same location.”(Paragraph [0059]) For example, “even though the BBU i may transmit SSBs on all of the Tx beams of the RRH m, the TE may only detect the n-th SSB transmitted by Beam n of the RRH m.”(Paragraph [0062])); and 
communicate with the network entity based at least in part on the SSB. (Fig.3 and Fig.6 @ 623)
However, Hui et al. fail to explicitly teach the step to receive a timing advance group (TAG).
Zhang et al. teach a method to receive a timing advance group (TAG). (read as receiving time advance information configuration signaling (Fig.3 @ S301))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and exchange of a time advance information configuration signaling as taught by Zhang et al. with the terminal as taught by Hui et al. for the purpose of improving cell mobility by devices in NR networks.
Regarding claim 10, Hui et al. teach a first network entity for wireless communication (Fig.3 and Fig.6 @ 610), comprising: 
a memory (Fig.6 @ 612); and
one or more processors (Fig.6 @ 611), coupled to the memory (Fig.6 @ 612), configured to: 
transmit, to a user equipment (UE) (Fig.3 and Fig.6 @ 620), a synchronization signal block (SSB) based at least in part on a determination that the SSB is included in a communication (read as TX beam) that includes a first subset of SSBs of a first set of SSBs associated with the first network entity (read as RRH 1) and a second subset of SSBs of a second set of SSBs associated with a second network entity (read as RRH 2) (read as “the TE may receive a synchronization signal block (SSB) transmitted on a Tx beam of different RRHs.” (Fig.6 @ 623; Paragraph [0059]) Further, “The TE of the train 10 may assume that all RRHs are in a spatial quasi co-located (QCL'ed) and all Tx beam from different RRHs are transmitted from the same location.”(Paragraph [0059]) For example, “even though the BBU i may transmit SSBs on all of the Tx beams of the RRH m, the TE may only detect the n-th SSB transmitted by Beam n of the RRH m.”(Paragraph [0062])); and 
communicate with the UE based at least in part on the SSB. (Fig.3 and Fig.6 @ 613)
However, Hui et al. fail to explicitly teach transmitting a timing advance group (TAG).
Zhang et al. teach a method for transmitting a timing advance group (TAG). (read as transmitting time advance information configuration signaling (Fig.3 @ S301))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and exchange of a time advance information configuration signaling as taught by Zhang et al. with the RRH(s)/base station(s) as taught by Hui et al. for the purpose of improving cell mobility by devices in NR networks.
Regarding claim 21, Hui et al. teach a method of wireless communication performed by a user equipment (UE) (Fig.3 and 6 @ 620), comprising: 
receiving, from a first network entity (read as RRH 1), a synchronization signal block (SSB) based at least in part on a determination that the SSB is included in a communication (read as TX beam) that includes a first subset of SSBs of a first set of SSBs associated with the first network entity (read as RRH 1) and a second subset of SSBs of a second set of SSBs associated with a second network entity (read as RRH 2) (read as “the TE may receive a synchronization signal block (SSB) transmitted on a Tx beam of different RRHs.” (Fig.6 @ 623; Paragraph [0059]) Further, “The TE of the train 10 may assume that all RRHs are in a spatial quasi co-located (QCL'ed) and all Tx beam from different RRHs are transmitted from the same location.”(Paragraph [0059]) For example, “even though the BBU i may transmit SSBs on all of the Tx beams of the RRH m, the TE may only detect the n-th SSB transmitted by Beam n of the RRH m.”(Paragraph [0062])); and 
communicating with the first network entity based at least in part on the SSB. 
However, Hui et al. fail to explicitly teach receiving a timing advance group (TAG).
Zhang et al. teach a method for receiving a timing advance group (TAG). (read as receiving time advance information configuration signaling (Fig.3 @ S301))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and exchange of a time advance information configuration signaling as taught by Zhang et al. with the terminal as taught by Hui et al. for the purpose of improving cell mobility by devices in NR networks.
Regarding claims 8 and 28, and as applied to claims 1 and 21 above, Hui et al. teach “the TE may receive a synchronization signal block (SSB) transmitted on a Tx beam of different RRHs.”(Fig(s).3 and 6; Paragraph [0059])
However, Hui et al. fail to explicitly teach the step to receive a TAG configuration that indicates a conditional relationship between the first subset of SSBs and the TAG.
Zhang teach a method to receive a TAG configuration that indicates a conditional relationship between the first subset of SSBs and the TAG.  (read as receiving time advance information configuration signaling (Fig.3 @ S301))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and exchange of a time advance information configuration signaling as taught by Zhang et al. with the terminal as taught by Hui et al. for the purpose of improving cell mobility by devices in NR networks.
Regarding claim 9, and as applied to claim 1 above, Hui et al. teach “the TE may receive a synchronization signal block (SSB) transmitted on a Tx beam of different RRHs.”(Fig(s).3 and 6; Paragraph [0059])
However, Hui et al. fail to explicitly teach wherein the TAG configuration is carried in a radio resource control message.
Zhang et al. teach a method wherein the TAG configuration is carried in a radio resource control message.(read as “the base station configures transmission configuration and timing advance information corresponding to the reference signal through the RRC signaling, ”(Paragraph [0269]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and exchange of an RRC signaling with time advance information configuration as taught by Zhang et al. with the terminal as taught by Hui et al. for the purpose of improving cell mobility by devices in NR networks.
Claims 2-3, 7, 11-12, 14, 22-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (U.S. Patent Application Publication # 2020/0196216 A1), in view of Zhang (U.S. Patent Application Publication # 2021/0289461 A1), and Haim (U.S. Patent Application Publication # 2013/0114505 A1).
Regarding claims 2, 11, and 22, and as applied to claims 1, 10, and 21 above, Hui et al. teach “the TE may receive a synchronization signal block (SSB) transmitted on a Tx beam of different RRHs.”(Fig(s).3 and 6; Paragraph [0059])
Zhang et al. teach “a configuration method and device for timing advance information.”(Fig.3; Paragraph [0002])
However, Hui et al. and Zhang et al. fail to explicitly teach wherein the network entity provides a primary cell. 
Haim et al. teach a method wherein the network entity provides a primary cell. (read as pTAG (Paragraph [0067]); “ The primary TAG (pTAG) may be the TAG that contains the PCell. ”(Paragraph [0068]) For example, “The eNB may provide TA commands … with the intent that UL transmissions from the WTRUs in any given subframe intended for a certain cell arrive at the certain cell at nominally the same time. ”(Paragraph [0067]) Also, “A WTRU may synchronize its reception and transmission timing to the received frame timing of a reference cell. With carrier aggregation (CA), the reference cell may be a primary cell (PCell) or a secondary cell (SCell).”(Paragraph [0067]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and exchange of a pTAG as taught by Haim et al. and the generation and exchange of a time advance information configuration signaling as taught by Zhang et al. with the terminal as taught by Hui et al. for the purpose of improving cell mobility by devices in NR networks.
Regarding claims 3, 12, and 23, and as applied to claims 2, 12, and 22 above, Hui et al. teach “the TE may receive a synchronization signal block (SSB) transmitted on a Tx beam of different RRHs.”(Fig(s).3 and 6; Paragraph [0059])
Haim et al. teach “The eNB may provide TA commands … with the intent that UL transmissions from the WTRUs in any given subframe intended for a certain cell arrive at the certain cell at nominally the same time. ”(Paragraph [0067]) Further, Haim et al. teach a timing advance (TA) from the primary cell.(read as pTAG (Paragraph [0068]))
However, Hui et al. and Haim et al. fail to explicitly teach the TAG based at least in part on a determination that a timing advance (TA) satisfies a TA threshold.
Zhang et al. teach a method the TAG based at least in part on a determination that a timing advance (TA) from the primary cell satisfies a TA threshold. (read as “timing advance information of a previous transmission configuration is less than timing advance information of a subsequent transmission configuration, but an interval kt between the adjacent time domain resources is not less than a threshold k0t, then the timing advance information of the two transmission configurations keeps unchanged.”(Paragraph [0086]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and exchange of a pTAG as taught by Haim et al. and determining a time advance information configuration based on a threshold as taught by Zhang et al. with the terminal as taught by Hui et al. for the purpose of improving cell mobility by devices in NR networks.
Regarding claims 7, 14, and 27, and as applied to claims 1, 10, and 21 above, Hui et al. teach “the TE may receive a synchronization signal block (SSB) transmitted on a Tx beam of different RRHs.”(Fig(s).3 and 6; Paragraph [0059])
Zhang et al. teach “a configuration method and device for timing advance information.”(Fig.3; Paragraph [0002])
However, Hui et al. and Zhang et al. fail to explicitly teach wherein the network entity provides a secondary cell. 
Haim et al. teach a method wherein the network entity provides a secondary cell. (read as an sTAG (Paragraph [0068]); “A secondary TAG (sTAG) may be a TAG that does not contain the PCell. An sTAG may contain SCells only and may contain at least one cell with configured uplink.”(Paragraph [0068]) For example, “The eNB may provide TA commands … with the intent that UL transmissions from the WTRUs in any given subframe intended for a certain cell arrive at the certain cell at nominally the same time. ”(Paragraph [0067]) Also, “A WTRU may synchronize its reception and transmission timing to the received frame timing of a reference cell. With carrier aggregation (CA), the reference cell may be a primary cell (PCell) or a secondary cell (SCell).”(Paragraph [0067]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and exchange of an sTAG as taught by Haim et al. and the generation and exchange of a time advance information configuration signaling as taught by Zhang et al. with the terminal as taught by Hui et al. for the purpose of improving cell mobility by devices in NR networks.
Claims 4-6, 13, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (U.S. Patent Application Publication # 2020/0196216 A1), in view of Zhang (U.S. Patent Application Publication # 2021/0289461 A1), Haim et al. (U.S. Patent Application Publication # 2013/0114505 A1), and Islam et al. (U.S. Patent Application Publication # 2019/0191399 A1).
Regarding claims 4, 13, and 24, and as applied to claims 3, 12, and 23 above, Hui et al. teach “the TE may receive a synchronization signal block (SSB) transmitted on a Tx beam of different RRHs.”(Fig(s).3 and 6; Paragraph [0059])
Zhang et al. teach “a configuration method and device for timing advance information.”(Fig.3; Paragraph [0002])
Haim et al. teach “The eNB may provide TA commands … with the intent that UL transmissions from the WTRUs in any given subframe intended for a certain cell arrive at the certain cell at nominally the same time. ”(Paragraph [0067])
However, Hui et al., Zhang et al., and Haim et al. fail to explicitly teach wherein the TA threshold is based at least in part on a subcarrier spacing satisfying a subcarrier spacing criterion. 
Islam et al. teach a method wherein the TA threshold is based at least in part on a subcarrier spacing satisfying a subcarrier spacing criterion. (read as TA command threshold and subcarrier spacing component(s) (Fig.7 @ 705; Fig.15 @ 1550; Paragraph [0260])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the TA command threshold and subcarrier spacing component(s) as taught by Islam et al., the generation and exchange of a pTAG or/and an sTAG as taught by Haim et al., and the generation and exchange of a time advance information configuration signaling as taught by Zhang et al. with the terminal and RRHs as taught by Hui et al. for the purpose of improving cell mobility by devices in NR networks.
Regarding claims 5 and 25, and as applied to claims 3 and 23 above, Hui et al. teach “the TE may receive a synchronization signal block (SSB) transmitted on a Tx beam of different RRHs.”(Fig(s).3 and 6; Paragraph [0059])
Zhang et al. teach “a configuration method and device for timing advance information.”(Fig.3; Paragraph [0002])
Haim et al. teach “The eNB may provide TA commands … with the intent that UL transmissions from the WTRUs in any given subframe intended for a certain cell arrive at the certain cell at nominally the same time. ”(Paragraph [0067])
However, Hui et al., Zhang et al., and Haim et al. fail to explicitly teach the step to receive an indication of the TA threshold.
Islam teach a method to receive an indication of the TA threshold. (read as TA command threshold component (Fig.7 @ 705 and Fig.15 @ 1550; Paragraph(s) [0018] and [0260])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the TA command threshold component to generate and exchange a TA command threshold as taught by Islam et al., the generation and exchange of a pTAG or/and an sTAG as taught by Haim et al., and the generation and exchange of a time advance information configuration signaling as taught by Zhang et al. with the terminal and RRHs as taught by Hui et al. for the purpose of improving cell mobility by devices in NR networks.
Regarding claims 6 and 26, and as applied to claims 5 and 25 above, Hui et al. teach “the TE may receive a synchronization signal block (SSB) transmitted on a Tx beam of different RRHs.”(Fig(s).3 and 6; Paragraph [0059])
Zhang et al. teach “a configuration method and device for timing advance information.”(Fig.3; Paragraph [0002])
Haim et al. teach “The eNB may provide TA commands … with the intent that UL transmissions from the WTRUs in any given subframe intended for a certain cell arrive at the certain cell at nominally the same time. ”(Paragraph [0067])
However, Hui et al., Zhang et al., and Haim et al. fail to explicitly teach wherein the indication of the TA threshold is carried in a downlink medium access control control element or a downlink control information transmission.
Islam et al. teach a method wherein the indication of the TA threshold is carried in a downlink medium access control control element or a downlink control information transmission. (read as downlink control information (DCI) (Fig.7 and Fig.15 @ 1550; Paragraph [0018]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the TA command threshold component to generate and exchange a TA command threshold via a DCI as taught by Islam et al., the generation and exchange of a pTAG or/and an sTAG as taught by Haim et al., and the generation and exchange of a time advance information configuration signaling as taught by Zhang et al. with the terminal and RRHs as taught by Hui et al. for the purpose of improving cell mobility by devices in NR networks.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Zhang et al. (U.S. Patent Application Publication # 2021/0235397 A1) teach “a method of wireless communication at a network entity, and more specifically of a network supported intra-cell mobility based on a TAG per subset of SSBs;”(Fig.5; Paragraph [0037])
Nam et al. (U.S. Patent Application Publication # 2018/0262313 A1) teach “the gNB may also group the TAs, i.e., limiting the maximum number of TAs for each UE. If there are more panels available than allowed TA groups for the UE, the gNB can indicate via RRC signalling that which panels belong to the same TAG (Timing Advance Group) group.”(Paragraph [0479])
.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
September 9, 2022